DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent, Stuart R. Thomson, was formally charged with four counts of engaging in misconduct contrary to the Rules of Professional Conduct. Count I charged respondent with allowing a lawsuit to prescribe and not informing his client that the lawsuit was dismissed due to prescription. Count II charged respondent with negligence in failing to amend a petition. The lawsuit was subsequently dismissed, and respondent misled his clients about the status of the case. Counts III and IV charged respondent with commingling and converting his clients’ funds. The evidence shows respondent violated Rules 1.2,1.3,1.4,1.5(c), 1.15, and 8.4(a)(b)(c) & (d) of The Rules of Professional Conduct. Both the Hearing Committee and the Disciplinary Board recommended that Respondent be disbarred.
Upon review of the record of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that the name of Stuart R. Thomson be stricken from the roll of attorneys and that his license to practice law in the State of Louisiana be revoked. All costs of this proceeding are assessed against respondent.
DISBARMENT ORDERED.
DENNIS, J., not on panel.

 Judge Felicia Toney Williams, Court of Appeal, Second Circuit, participating as Justice Pro Tem-pore, effective September 1, 1994. Rule IV, Part 2, § 3.